The state of Connecticut’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 571, is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court should have conducted an evidentiary hear*807ing on whether the defendant should be allowed to withdraw his plea based upon a statement that the defendant did not understand the court’s conclusion that he was not drug dependent?”
Frederick W. Fawcett, assistant state’s attorney, in support of the petition.
G. Douglas Nash, public defender, in opposition.
Decided January 17, 1991